Citation Nr: 0006292	
Decision Date: 03/09/00    Archive Date: 03/17/00

DOCKET NO.  94-23 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for chondromalacia, 
right knee.

2.  Entitlement to service connection for chondromalacia, 
left knee.

3.  Entitlement to the assignment of a higher initial 
evaluation for hiatal hernia with gastroesophageal reflux, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1964 to 
December 1990.  This appeal arises before the Board of 
Veterans' Appeals (Board) from a rating decision in which 
service connection for chondromalacia of the right knee and 
left knee was denied, and in which service connected for 
hiatal hernia with gastroesophageal reflux was granted and 
evaluated as 10 percent disabling.

Concerning the evaluation of the service-connected hiatal 
hernia, the Board notes that the U.S Court of Veterans 
Appeals (now the U.S. Court of Appeals for Veterans Claims, 
hereinafter the Court), in Fenderson v. West, 12 Vet. App. 
119 (1999) held, in part, that the RO never issued a 
statement of the case (SOC) concerning an appeal from the 
initial assignment of a disability evaluation, as the RO had 
characterized the issue in the SOC as one of entitlement to 
an increased evaluation.  Fenderson involved a situation in 
which the Board had concluded that the appeal as to that 
issue was not properly before it, on the basis that a 
substantive appeal had not been filed.  This case differs 
from Fenderson in that the appellant did file a timely 
substantive appeal concerning the initial rating.  The Board 
observes that the Court, in Fenderson, did not specify a 
formulation of the issue that would be satisfactory, but only 
distinguished the situation of filing a notice of 
disagreement (NOD) following the grant of service connection 
and the initial assignment of a disability evaluation from 
that of filing a NOD from the denial of a claim for increase.  
Moreover, the appellant in this case has clearly indicated 
that what he seeks is the assignment of a higher rating.  
Consequently, the Board sees no prejudice to the veteran in 
either the RO's characterization of the issue or in the 
Board's characterization of the issue as one of entitlement 
to the assignment of a higher disability evaluation.  See 
Bernard v. Brown, 4 Vet. App. 384 (1883).  Therefore, the 
Board will not remand this matter solely for a re-
characterization of the issue in a new SOC.

In Floyd v. Brown, 9 Vet. App. 88 (1996), the Court held that 
the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance. The Board is still obligated to seek out all 
issues that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the laws 
and regulations. In Bagwell v. Brown, 9 Vet. App. 337 (1996), 
the Court clarified that it did not read the regulation as 
precluding the Board from affirming an RO conclusion that a 
claim does not meet the criteria for submission pursuant to 
38 C.F.R. § 3.321(b)(1) or from reaching such a conclusion on 
its own. Moreover, the Court did not find the Board's denial 
of an extraschedular rating in the first instance prejudicial 
to the veteran, as the question of an extraschedular rating 
is a component of the appellant's claim and the appellant had 
fully opportunity to present the increased-rating claim 
before the RO.  Bagwell, at 339.  Consequently, the Board 
will consider whether this case warrants the assignment of an 
extraschedular rating.

The Board remanded this case to the RO in July 1996 for the 
procurement of additional VA treatment records and VA 
examinations.  The requested records have been procured and 
the requested VA examination reports are now of record.  
Hence, the Board finds that the RO has complied with the 
terms of this remand.

A September 1996 VA examination report contains a diagnosis 
of drug-induced gastritis.  The veteran is prescribed non-
steroidal anti-inflammatory drugs for a neck disability and 
for bursitis.  While the claims folder shows he has been 
denied service connection for his neck disability, it does 
show he is service-connected for bursitis of the left 
shoulder.  A claim for service-connection for drug-induced 
gastritis is thus inferred.  This matter is referred to the 
RO for appropriate action.


FINDINGS OF FACT

1.  The record does not contain competent evidence of a nexus 
between current right knee disability and injury or disease 
during the veteran's active service.   

2.  The record does not contain competent evidence of a nexus 
between current left knee disability and injury or disease 
during the veteran's active service.   

3.  All relevant evidence necessary for a fair and informed 
decision concerning the issue of an assignment of a higher 
initial evaluation for the service-connected hiatal hernia 
with gastroesophageal reflux has been obtained by the 
originating agency.

4.  The veteran's service connected hiatal hernia with 
gastroesophageal reflux is manifested by heartburn and 
regurgitation, and clinical findings of esophageal 
ulcerations and an active hiatal hernia, without considerable 
impairment of health.


CONCLUSIONS OF LAW

1.  The claim for entitlement to service connection for 
chondromalacia, right knee, is not well grounded.  
38 U.S.C.A. §§ 1131, 1110 (West 1991); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (1999).

2.  The claim for entitlement to service connection for 
chondromalacia, right knee, is not well grounded.  
38 U.S.C.A. §§ 1131, 1110 (West 1991); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (1999).

3.  The criteria for an evaluation greater than 10 percent 
for hiatal hernia with gastroesophageal reflux are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.321, 4.1, 4.3, 4.7, 4.114, Diagnostic Code 7346 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection

The veteran must submit evidence that the claim is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  A well-
grounded claim is a plausible claim, one which is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  A well-grounded claim 
requires more than mere allegations that the veteran's 
service, or an incident which occurred therein, resulted in 
illness, injury, or death.  The veteran must submit 
supporting evidence that would justify the belief that the 
claim is plausible.  See Tirpak v. Derwinski, 2 Vet. App. 609 
(1992); Grivois v. Brown, 6 Vet. App. 136 (1994).  
Evidentiary assertions by the claimant must be accepted as 
true for the purpose of determining if a claim is well-
grounded, except when the assertions are inherently 
incredible or beyond the competence of the person making 
them.  King v. Brown, 5 Vet. App. 19 (1993).

Service connection may be established for disability 
resulting from personal injury or disease incurred in or 
aggravated by service.  38 U.S.C.A. § 1110, 1131 (West 1991).  
In the absence of chronicity at onset, a grant of service 
connection requires evidence of continuity of symptomatology 
demonstrating that a current disability was incurred in 
service.  38 C.F.R. § 3.303(b) (1999).  Regulations also 
provide that service connection may be established where all 
the evidence of record, including that pertinent to service, 
demonstrates that the veteran's currently disability was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).

The three elements of a "well grounded" claim for service 
connection are (1) evidence of a current disability as 
provided by a medical diagnosis; (2) evidence of incurrence 
or aggravation of a disease or injury in service as provided 
by either lay or medical evidence, as the situation dictates; 
and, (3) a nexus, or link, between the inservice disease or 
injury and the current disability, as provided by competent 
medical evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1994), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

The regulations provide that certain chronic diseases will be 
considered to have been incurred in service if manifested to 
a degree if 10 percent or more within one year from the date 
of separation from active service, where the veteran has 
served for 90 days or more during a period of war, or after 
December 31, 1946, even though there is no evidence the 
disease existed during service.  38 C.F.R. § 3.307 (1999).  
Arthritis is among the chronic diseases for which the 
presumption is granted.  38 C.F.R. § 3.309(a) (1999).

The veteran contends he suffers from right and left knee 
disabilities that are the result of his active service.  The 
record contains competent medical evidence that he has 
diagnoses of right and left knee disabilities, described in 
September 1996 as arthralgia, and in February 1997 as 
degenerative joint process and patellofemoral syndrome.  In 
addition, the veteran's assertions that he was treated in 
service for right and left knee conditions are sufficient for 
the purpose of well grounding his claim.  However, his claim 
must fail as he has not proffered any competent medical 
evidence that his currently diagnosed right and left knee 
disabilities are linked to an in-service injury or disease.

Service medical records show the veteran was treated for 
right and left knee pain during his active service.  Yet 
physical examination-including reports of periodic 
examination-consistently reflected findings of good range of 
motion, without effusion, muscle atrophy, or instability, and 
showed no abnormalities, defects, diagnoses, or other 
clinical findings concerning the right or left knees.  
Service medical records also note that results of X-rays 
taken throughout service were negative, with one exception:  
in September 1976, the examiner noted a linear radio 
transparency on the lateral aspect of the patella in the 
right knee.  Nonetheless, the examiner recorded a negative 
finding in the service medical records and diagnosed mild 
chondromalacia of the right patella.  There are no further 
entries after 1976, and, while the veteran reported 
complaints of swollen and painful joints and of arthritis at 
retirement, his report of medical examination at discharge 
from service, dated in April 1990, reveals no musculoskeletal 
abnormalities, defects, diagnoses, or other clinical findings 
concerning the veteran's knees.

The veteran avers that his right and left knee symptoms have 
been continuous since his active service; however, the 
evidentiary record simply does not concur.  Rather, it is not 
until September 1992-nearly two years after the veteran's 
discharge from active service-that he claimed service 
connection for right and left knee disabilities.  The 
resultant, May 1993, VA examination report reveals objective 
findings of normal musculoskeletal system with X-ray results 
evidencing no fracture, bony pathology, or other abnormality 
in either the right or the left knee.  The examiner diagnosed 
a history of chondromalacia in 1968, a history presumably 
related by the veteran.  Moreover, it is not until September 
1996-nearly six years after the veteran's discharge from 
active service-that the medical evidence reflects diagnoses 
of knee disabilities.  Results of X-rays associated with the 
examination, however, reflect normal knees.  Finally, it is 
not until February 1997, that results of X-rays reflect a 
degenerative disease process, and that the medical evidence 
indicates a diagnosis with patellofemoral syndrome.  This is 
more than six years after the veteran's discharge from active 
service and well beyond the one-year presumptive period.

The record does not contain any competent evidence of a nexus 
between the veteran's diagnosed right and left knee 
disabilities and his active service.

The veteran has presented his own statements regarding the 
cause of his bilateral knee disabilities.  However, the 
record does not show that he is a medical professional, with 
the training and expertise to provide clinical findings 
regarding the nature and extent of his right and left knee 
disabilities or their etiologic relationship to service.  
Consequently, his statements are credible concerning his 
subjective complaints and his history; but they do not 
constitute competent medical evidence for the purposes of 
showing a nexus between current complaints and service.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Grottveit v. 
Brown, 5 Vet. App. 91 (1993).

As the veteran has presented no evidence, other than his own 
allegations, of a nexus between his right and left knee 
disabilities and his active service, his claims for service 
connection for chondromalacia, right knee, and 
chondromalacia, left knee, are not well grounded.  
38 U.S.C.A. § 5107 (West 1991); Caluza, supra.

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim.  Nevertheless, VA may be obligated 
under 38 U.S.C.A. § 5103(a) to advise the claimant of 
evidence needed to complete his application.  These 
obligations depend on the particular facts of the case and 
the extent to which VA has advised the claimant of the 
evidence necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69, 77-80 (1995).  Here, the 
RO fulfilled its obligation in its statement of the case and 
its supplemental statements of the case, which informed the 
veteran of the reasons his claims had been denied.  The Board 
also notes that, unlike Robinette, the veteran in this case 
has not put VA on notice of the existence of specific 
evidence which, if submitted, might make his claim well-
grounded.  See also Epps v. Brown, 9 Vet. App. 341, 344 
(1996).

The veteran and his representative have raised various 
arguments concerning the September 1996 VA examination of the 
knees, specifically, that it was not conducted by an 
orthopedist and that the claims folder was not available to 
the examiner.  While the examination report does not recite 
that the claims folder was available to the examiner, the 
Board notes that a notice of temporary transfer of veterans' 
records indicates that the file was sent to the medical 
center in August 1996 and received back by the RO in October 
1996.  Thus, the record reflects that the claims folder was 
made available to the examiner.  Moreover, the Board's 1996 
remand requested an orthopedic examination of the knees, but 
did not specify that the examination must be conducted by an 
orthopedist.  Finally, as the claim is not well grounded, VA 
was not required to schedule an examination of the knees.  
Thus, the Board concludes that -- even if some of the 
elements of the remand instructions had not been met, which 
is not conceded - any such failure by the RO is not 
prejudicial to the veteran's claim in this instance.  

II.  Increased Evaluation

The veteran has presented a well-grounded claim for a higher 
disability evaluation for his service-connected disability 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  
When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues to be well-grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  As noted 
above, in the Introduction, the Board remanded this claim in 
July 1996 for further development.  This development has been 
accomplished.  The veteran has not alleged that any other 
records of probative value that may be obtained, and which 
have not already been associated with his claims folder, are 
available.  Accordingly, the Board finds that all relevant 
facts have been properly developed and the duty to assist 
him, as mandated by 38 U.S.C.A. § 5107(a) (West 1991), has 
been satisfied.

In considering the severity of a disability, it is essential 
to trace the medical history of the disability.  38 C.F.R. 
§§ 4.1, 4.2 (1999).  A September 1993 rating decision 
originally granted service connection for a disability 
described as a hiatal hernia with gastroesophageal reflux, 
based on service medical records and the report of a May 1993 
VA examination.  Service medical records show inservice 
complaints of and treatment for abdominal pain, including 
peptic ulcer disease and a hiatal hernia.  The veteran's 
report of medical examination at retirement from active 
service, dated in April 1990, shows findings of a small 
hiatal hernia with no disturbance in gastric motor function.  
The May 1993 report reveals findings of no hernia, but the 
examiner diagnosed gastroesophageal reflux.  A 10 percent 
evaluation was assigned, effective in September 1992.  This 
evaluation has been confirmed and continued to the present.

The veteran has appealed the assignment of the 10 percent 
evaluation for the service-connected hiatal hernia with 
gastroesophageal reflux.  In particular, he avers that he has 
been found to have ulcers in his esophagus, and that he has 
difficulty swallowing, and experiences regurgitation and 
substernal pain.  After review of the medical evidence, the 
Board finds that the veteran's disability picture does not 
warrant more than then current 10 percent evaluation.

Service-connected disabilities are rated in accordance with 
VA's Schedule for Rating Disabilities (Schedule).  The 
ratings are based on the average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ Part 4 (1999).  The basis of disability evaluations is the 
ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment.  Evaluations 
are based upon a lack of usefulness of these systems in self-
support.  38 C.F.R. § 4.10 (1999).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for the higher rating.  
38 C.F.R. § 4.7 (1999).

The veteran's hiatal hernia with gastroesophageal reflux is 
evaluated under Diagnostic Code 7346. Under Diagnostic Code 
7346, a 60 percent rating is assigned for symptoms of pain, 
vomiting, material weight loss and hematemesis or melena with 
moderate anemia; or other symptom combinations productive of 
severe impairment of health.  A 30 percent rating is assigned 
for persistently recurrent epigastric distress with 
dysphagia, pyrosis, and regurgitation, accompanied by 
substernal or arm or shoulder pain, productive of 
considerable impairment of health.  A 10 percent rating is 
assigned for two or more of the symptoms for the 30 percent 
rating, of less severity.   

VA examinations of the esophagus and stomach were conducted 
in September 1996.  The report of the esophageal examination 
notes subjective complaints of pain, daily heartburn, and 
waking two to three times per week in the night with choking 
and a bitter taste in his mouth.  The examiner noted 
heartburn and nighttime aspiration but no other objective 
findings of any abnormalities.  Specifically, the report 
reflects no findings of pain, anemia, weight loss, 
disturbance of motility, or obstruction.  It was noted that 
esophagogastroduodenoscopy (EGD) revealed ulcerations in the 
distal esophagus.  The examiner diagnosed peptic esophagitis, 
endoscopic grade III.  The report of the stomach examination 
noted subjective complaints of epigastric burning pain but no 
other objective findings of any abnormalities.  Specifically, 
the report reflects no findings of anemia, hematemesis, 
melena, or weight loss.  The EGD was reported to reveal 
antral gastritis with erosions.  The examiner diagnosed drug-
induced gastritis.  The results of the EGD additionally 
revealed bile in the stomach and a hiatal hernia in the 
gastroesophageal junction.

The Board notes that the veteran is not service-connected for 
drug-induced gastritis.  Hence, symptoms attributed to this 
disability-such as erosions in the antrum and prepyloric 
region, which the examiners associated with the drug-induced 
condition rather than with the service-connected hiatal 
hernia with esophageal reflux-will not be considered in 
evaluating the veteran's service-connected gastro-intestinal 
disability.  As indicated above, in the Introduction, a claim 
for service-connection for drug-induced gastritis is referred 
to the RO for appropriate action.

Private treatment records dated in September 1992, and VA 
outpatient treatment records, dated from February 1993 to 
September 1998, are also present in the claims file and show 
that the veteran has been treated for various abdominal 
complaints.  In September 1992, clinical findings noted 
esophageal ulcers.  The examiner diagnosed the veteran with 
severe gastroesophageal reflux with lower esophagitis and 
prescribed Tagamet and Gaviscon.  Further testing was 
required to rule out cancer.  Outpatient records dated later 
in the same month show his symptoms had improved yet continue 
to reflect a diagnosis of severe esophagitis.  Thereafter, 
the records are silent until 1995, when the records reflect a 
diagnosis of gastroesophageal reflux disease, stable.  In 
October 1996, the records show an assessment of, inter alia, 
peptic ulcer disease and gastroesophageal reflux disease, 
improved with diet modification, weight loss, and Prilosec.  
Also in this month, the results of an EGD are reported to 
show esophagitis, grade III, and an active hiatal hernia.  In 
February 1997, the records reflect a diagnosis of 
gastroesophageal reflux disease and show that Prilosec was 
discontinued; Prevacid appears as prescribed in June 1997.  A 
report of EGD, dated in October 1997, shows an active hiatal 
hernia with reflux.  In September 1998, results of an EGD are 
reported to show that previously found ulcerative esophagitis 
had healed. 

Also present in the claims file are VA hospital records 
showing treatment for colitis in April 1997 and from April to 
May 1997, and for inflammatory bowel disease in October 1997.  
However, the medical evidence does not establish that these 
conditions are the result of the veteran's service-connected 
hiatal hernia with esophageal reflux.  Rather, the medical 
evidence indicates that the colitis the veteran was treated 
for in early 1997 was the result of an allergic reaction to 
prescription antibiotics.  Hence, these hospitalizations are 
not considered in evaluating the veteran's service-connected 
hiatal hernia with esophageal reflux.

Overall, private and VA records establish that the veteran 
experiences exacerbating episodes of esophageal gastric 
symptomatology involving complaints of pain, heartburn, and 
regurgitation.  These records reveal that the veteran's 
hiatal hernia was active as recently as October 1997, and 
that he has been found to exhibit ulcers in his esophagus as 
recently as September 1996.  However, the veteran's 
disability picture due to the service-connected hiatal hernia 
with gastroesophageal reflux does not approximate 
considerable impairment of health due to such symptoms as 
dysphagia or difficulty swallowing, pyrosis or heartburn, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain.  Rather, the presence of heartburn and regurgitation 
support the assignment of a 10 percent rating, and no higher, 
under Diagnostic Code 7346.  See 38 C.F.R. § 3.102, 4.7 
(1999).

A higher, 60 percent, evaluation could also be warranted 
under Diagnostic Code 7346 for symptoms of pain, vomiting, 
material weight loss and hematemesis or melena with moderate 
anemia; or other symptom combinations productive of severe 
impairment of health.  However, the medical evidence does not 
demonstrate that the required manifestations are present.  
First, the veteran has not been shown to exhibit hematemesis 
or melena with moderate anemia that is due to his service-
connected hiatal hernia with gastroesophageal reflux.  
Second, concerning weight loss, the medical evidence shows 
that he has gained, rather than lost, weight overall-despite 
being in a controlled weight reduction program.  In September 
1996, he weighed 250 pounds; and in October 1998, 269 pounds.  
In addition, VA treatment records show he is in a controlled 
weight reduction program.  Finally, the medical evidence does 
not establish that symptoms attributable to his service-
connected hiatal hernia with gastroesophageal reflux are 
productive of severe impairment of health. 

This does not, however, preclude granting a higher evaluation 
for this disability.  In exceptional cases where schedular 
evaluations are found to be inadequate, consideration of "an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1) (1999).  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  Id.

The Board first notes that the scheduler evaluations in this 
case are not inadequate.  As discussed above, higher 
evaluations are provided for greater disability, but the 
required manifestations are not present.  Second, the Board 
finds no evidence of an exceptional disability picture in 
this case.  The record does not show that the veteran has 
required hospitalization or frequent treatment for this 
disability.  Moreover, the record does not show that this 
disability alone interferes with his employability.  There is 
no evidence that the impairment resulting solely from his 
hiatal hernia with gastroesophageal reflux warrants extra-
schedular consideration.  Rather, for the reasons noted 
above, the Board concludes that the impairment resulting from 
this disability is adequately compensated by the 10 percent 
schedular evaluation under Diagnostic Code 7346.  Therefore, 
extraschedular consideration under 38 C.F.R. § 3.321(b) 
(1999) is not warranted.


ORDER

Service connection for chondromalacia, right knee, and 
chondromalacia, left knee, is denied.

A higher evaluation for hiatal hernia with gastroesophageal 
reflux is denied.  



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

 

